REVISED DECEMBER 12, 2002

                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 01-30888




                       UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   VERSUS

            ANDERSON S. JACKSON, III; BILLY RAY DEW,

                                                      Defendants-Appellants.


          Appeal from the United States District Court
              For the Western District of Louisiana
                        November 18, 2002


Before HIGGINBOTHAM, DUHÉ, and DeMOSS, Circuit Judges.

DUHÉ, Circuit Judge:

     Anderson   S.   Jackson    III    and   Billy    Ray   Dew    appeal   their

convictions on eleven counts of conspiracy to violate and violation

of 18 U.S.C. § 666, for theft by fraud and bribery.                 Jackson was

director of the Department of Community Affairs (DCA) for the City

of Monroe, Louisiana, which operates city golf courses, parks, the

museum, civic center, and other recreational venues for the City of

Monroe.   The   jury    found   that    Jackson      received     kickbacks   for

awarding construction and repair contracts for the DCA to co-

defendant Billy Ray Dew, owner of two construction businesses, and

to other contractors as well.         Finding insufficient evidence that
the DCA or the City of Monroe received over $10,000 per year in

federal funding as required to satisfy a statutory element of the

offense, we vacate the judgments of conviction and the sentences

and remand for entry of a judgment of acquittal.

                                     I.

      One    element   of   the   offense   of   conviction   is   that   the

organization, government, or agency of which Jackson was an agent

received, in any one year period, over $10,000 in benefits from a

Federal program.1      Defendants raise a number of issues regarding

the alleged federal character of the funds received by the DCA, one

of which is a jurisdictional question.

      We examine the question of jurisdiction as a threshold matter.

To confer subject matter jurisdiction upon a federal court, an

indictment need only charge a defendant with an offense against the

United States in language similar to that used by the relevant

statute.      United States v. Desurra, 865 F.2d 651, 654 (5th Cir.

1989).      The indictment sufficiently invoked the district court’s

jurisdiction, alleging violations of 18 U.S.C. § 666, including the

allegation that the City of Monroe received federal funds in excess

of $10,000 for each calendar year at issue.         The district court had

jurisdiction over the case because a violation of federal law was

  1
      The statute requires that “the organization, government, or
agency receives, in any one year period, benefits in excess of
$10,000 under a Federal program involving a grant, contract,
subsidy, loan, guarantee, insurance, or other form of Federal
assistance.” 18 U.S.C. § 666(b). The “organization, government,
or   agency”   mentioned   in  subsection   666(b)  denotes   the
“organization, or . . . local . . . government, or any agency
thereof” referred to in subsection 666(a) of which Jackson was an
agent.

                                      2
charged, id., regardless of the sufficiency of the Government’s

proof.

                                     II.

          Defendants contend that the Government failed to prove:   that

the City received federal benefits in excess of $10,000; that

federal funds were present in the accounts from which Jackson made

disbursements; or any nexus between the federal funding and the

offense conduct.2           In a challenge to the sufficiency of the

evidence, we view the evidence in a light most favorable to the

verdict, to determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable

doubt.      United States v. Greer, 137 F.3d 247, 249 (5th Cir.), cert.

denied, 524 U.S. 920, 118 S. Ct. 2305, 141 L. Ed. 2d 164 (1998).

A.       Federal Sources.

          We first consider the sufficiency of the Government’s evidence

that the entity of which Jackson was an agent received over $10,000

per year of federal funds.          The Government offered evidence of

funding received by the City of Monroe for the Louisiana Folk Life

Festival.       Billy Gene Pearson, Director of Administration for the

City, testified that, for the City’s fiscal year ended April 30,

1997, the DCA received $12,900 from the National Endowment for the

     2
     Defendants also argue the lack of a nexus between the offense
conduct and the federal funds as a constitutional challenge to §
666 as applied. We will “not grasp a constitutional question for
decision even though properly presented, if there is also present
some other legitimate ground upon which the case can be decided.”
State of Texas v. Grundstrom, 404 F.2d 644, 648 (5th Cir. 1968).
We do not reach the constitutional question in this case because,
as explained in this part, we find the insufficiency of the
evidence dispositive of this appeal.

                                      3
Humanities (NEH), and, for fiscal year ended April 30, 1998,

$10,090 from the same source.

      No grant documents in evidence substantiate receipts from the

NEH of those amounts, however.3       Dr. Michael Luster, Director of

the Louisiana Folklife Festival, testified that the City received

grants from only state and local entities.4          The documentary

evidence   substantiated   Luster’s     testimony   and   demonstrated

unequivocally that the $12,900 funding came from the Northeast

Louisiana Arts Council (NELAC), and that other grants were from the

state or local agencies.5     No corroboration of any receipt of

  3
     Pearson testified about his review of City financial records
without introducing any documents. 4 R. 16-17. A defense witness,
Dr. Michael Luster testified about his review of official audit
reports for the City, admitting that the reports show $12,900
labeled “National Endowment for the Arts Folklife Festival . . .
revenue recognized and expended” for fiscal year 1997 and “National
Endowment for the Humanities pass-through programs" reported as
$10,090 for fiscal year 1998. 11 R. 1600-06. (The Government has
provided no evidence to clarify the ambiguity about whether those
documents reported that the $12,900 was from the National Endowment
for the Arts (NEA), as Luster read them, or from NEH, as Pearson
testified.) Regardless of how the financial reports are worded,
however, as explained below, the record does not contain sufficient
evidence from which a reasonable jury could find beyond a
reasonable doubt that the City received such funds from either NEA
or NEH.
  4
     Dr. Luster testified that from 1996 through 1998 the Festival
received no federal funding; it received funding from the Louisiana
Division of the Arts (DOA), the Louisiana Endowment for the
Humanities (LEH), Northeast Louisiana Arts Council (NELAC), the
City, the Convention and Visitors’ Bureau, and no other public
entities. 11 R. 1558-62, 1611.
  5
     Documentary evidence supporting Dr. Luster’s testimony shows
the following funding to the City:
     $ 3,800 used from NEH-to-NELAC grant to compensate artists
          (per Dr. Luster’s Final Descriptive Report, ex. D-1334;
          see also ex. D-1337, showing $3,800 as “endowment
          payments previously requested” on request for additional
          advance from NEH-to-NELAC grant);

                                  4
$10,090 is apparent from the documents.               Dr. Luster testified that

the amount was in error, that $10,000 was the correct amount, and

that the grant was from the Louisiana Endowment for the Humanities

(LEH) — not NEH.6        One of defendants’ exhibits would suggest such

a   receipt   of    $10,000     from    LEH    in   calendar   year   1997.7    The

Government concedes that the alleged federal funding was not

received by the City directly but by Louisiana agencies for further

distribution       to   local   or     regional     arts   projects   meeting   the

criteria established by NEH or the National Endowment for the Arts

(NEA).

        The record supports an inference that the City received some

funding indirectly from those federal sources via local and state

agencies.8     Specifically concerning Pearson’s testimony that the


     $12,900 requested from NELAC endowment of $16,700 from NEH
          (shown as “endowment now requested” on ex. D-1337);
     $ 9,750 Louisiana State Arts Council, Division of the Arts
          (DOA) grant # FY97155 of July 1996 (ex. D-1339);
     $10,000 LEH grant # 96-415-024 dated August 20, 1996 (ex. D-
1340);
     $10,000 LEH grant # 97-415-074 dated July 8, 1997 (ex. D-
     1342);
     DOA grant # FY98058, amount unspecified (ex. D-1341, August
          1997 transmittal letter)
     $14,350 DOA grant # FY99053 of July 1998 (ex. D-1343); and
     $11,500 LEH grant # 98-415-139 dated July 14, 1998 (ex. D-
1344).
    6
        11 R. 1605-07, 1611.
    7
     See ex. D-1342 (LEH grant agreement # 97-415-074 of July 8,
1997 providing $10,000 for 1997 Folklife Festival). If the grant
was funded in July 1997, the receipt would have been in the City’s
fiscal year ending in 1998, matching the time frame of the $10,090
receipt Pearson mentioned.
    8
      Dr. Luster testified that some of those state and local
contributors to the City were themselves grantees of federal funds
from NEH and NEA. Dr. Luster also testified that the DOA, which

                                           5
DCA received $12,900 from NEH, the record contains evidence that

this funding, although actually channeled through NELAC, did have

federal origins.9        Assuming Pearson’s testimony about $10,090 of

NEH funds corresponds to the 1997 LEH grant agreement for $10,000,

we will further assume for purposes of this analysis that the

record will support an inference that some of that LEH grant had

federal origins as well.10

B.        Minimum Per-Year Amounts.

           The questions then become how much of the grants from local or

state agencies were of federal origin, and when such funds were

received.        The evidence is insufficient if it shows only that the

City received some federal funds; the statute requires proof that


operates under the Lieutenant Governor’s Office, is related to NEA,
because it receives a portion of its operating expense from NEA.
Below the DOA is the local organization, NELAC, a nonprofit
organization which also receives grant funding. 11 R. 1564-66; see
also ex. D-1340, letter awarding an LEH grant referencing “federal
funds”; exs. D-1334, D-1335, and D-1337, showing federal grant to
NELAC as resource for the Festival.
     9
     Dr. Luster testified that NELAC received the federal grant,
and in turn awarded the City a grant for the same amount, probably
the “same dollars.” 11 R. 1602. NELAC got a direct grant from NEA
(#94-5533-0159) in the amount of $16,700 (ex. D-1335), of which Dr.
Luster succeeded in drawing down a part in 1995 ($3,800) for the
1995 Festival; he then drew down the balance, $12,900, for the 1996
Festival. 11 R. 1570.      See also ex. D-1339 (budget showing
$12,900.00 as “NEA FolkArts grant”); ex. D-1334 (Dr. Luster’s
report, explaining use of $3,800 grant funds awarded to NELAC to
defray 1995 Festival expenses).
     10
       LEH grant agreement # 97-415-074 mentions NEH, in a
requirement that the grantee recognize in all publicity that the
program “is funded under a grant from the Louisiana Endowment for
the Humanities, the state affiliate of the National Endowment for
the Humanities.” Ex. D-1342. Even assuming as we do that this
proclaimed affiliation provides sufficient evidence to permit an
inference of some NEH financial support, it does not suggest how
much NEH support was included.

                                      6
the organization or agency received federal benefits “in excess of

$10,000” per year.      18 U.S.C. § 666(b).   The one-year period may be

any continuous twelve-month period that includes the commission of

the offense.       18 U.S.C. § 666(d)(5).     This is an exact numeric

minimum per year that must be supported by record evidence.

       The indictment charged this monetary element for the calendar

years 1997 and 1998.11         The Government in its case in chief

attempted to show the requisite receipts with the testimony of

Pearson, and argues that a finding of more than $10,000 in federal

funds per calendar year is also supported by defendants’ exhibits.

       1.    Pearson’s Testimony — Fiscal Years.

       Even with the assistance of evidence suggesting an indirect

federal receipt in the amount of $12,900, the amount Pearson

mentioned, the record does not support a jury finding that the

$12,900 receipt occurred in calendar year 1997 or 1998.       Pearson’s

testimony was only that the receipt occurred in the City’s fiscal

year ending in 1997      — a period that straddles calendar years 1996

and 1997 and does not suggest a specific calendar year.           Other

evidence does suggest a calendar year, however.       Dr. Luster stated

that the City received $12,900 for the 1996 Festival from NELAC,

which funding originated with a NEA grant to NELAC on September 27,

1994.       Through Dr. Luster’s efforts, NEA’s federal grant to NELAC

was modified to extend its availability through September 14, 1996,




  11
      The counts are charged to have occurred over various periods
between January 1997 and October 31, 1998.

                                     7
the day of the 1996 Festival.12 A NELAC report to NEA shows $12,900

as the “federal share of outlays” during the period from 5/1/95 to

9/14/96 (ex. D-1338).    This evidence cannot support a jury finding

that the $12,900 was received in 1997.

       With no evidence to sustain a finding beyond a reasonable

doubt that the $12,900 receipt of indirect federal funds occurred

in one of the calendar years charged, or that the other receipt

Pearson mentioned ($10,09013) occurred at all, we cannot sustain the

guilty verdict based on Pearson’s testimony.    See United States v.

Barrera, 547 F.2d 1250, 1255 (5th Cir. 1977) (holding that acquittal

must be granted when the evidence, viewed in the light most

favorable to the Government, is such that a reasonably minded jury

must have a reasonable doubt as to the existence of the essential

elements of the crime charged).

       2.   Defendants’ Exhibits — Calendar Years 1997 and 1998.

       The alternative support the Government offers for the verdict

is Defendants’ evidence.    The City received a total of $10,027 for

1997 via the following checks:


  12
      Ex. D-1336; 11 R. 1570; see also ex. D-1334, Dr. Luster’s
Final Descriptive Report (providing Festival dates).
  13
      Assuming that the $10,090 Pearson mentioned corresponds to
the $10,000 LEH grant agreement of 1997, ex. D-1348, and further
assuming some NEH financial support for this grant, see supra notes
7 & 10, we still have no evidence whatsoever to suggest how much of
such grant comprised federal funds nor evidence demonstrating how
much of the grant moneys were received in the calendar years at
issue. (Other evidence reveals that not every payment of grant
funds was received in the same calendar year as the grant
agreement. Compare, e.g., 8/20/96 letter awarding grant #96-415-
024 (ex. D-1340) with LEH letter of 6/13/97 enclosing final payment
for the grant (ex. D-1346)).

                                   8
            $7,590 LEH check dated June 13, 1997 (ex. D-1346); and

            $2,437 State of Louisiana, Department of Treasury check
            dated July 17, 1997 (ex. D-1348).

       The $7,590 check of June 1997 was part of LEH Grant #96-415-

024 in the amount of $10,000 for the Festival.14 We find sufficient

evidence that this payment of $7,590 constituted federal funds,

because the LEH letter of August 20, 1996, awarding the grant

refers to the award as “This grant of federal funds.”   Ex. D-1340.

A reasonable jury might have inferred from that phraseology that

the entirety of the grant was of federal origin, including every

dollar of the $7,590 check received in June 1997.15

       Our next question is therefore what portion of the $2,437

check of July 1997 was of federal origin.       To show more than

$10,000 of federal funding for the calendar year, the Government

would have to prove that virtually all of the $2,437 received was

of federal origin.16    The $2,437 check was part of DOA grant #




  14
      An LEH letter of 6/13/97 enclosed the $7,590 “final payment
for mini-grant 96-415-024" (ex. D-1346); see also 8/20/96 letter
awarding grant (ex. D-1340).
  15
      The City did not receive the remainder of this grant in 1997.
See $2,560 LEH check dated 10/28/96 enclosed with a 10/28/96 LEH
letter remitting “initial regrant payment” for proposal #96-415-024
for the 1996 Festival (ex. D-1345).
     It is not apparent why the two checks for grant #96-415-024
total $10,150 rather than $10,000.
  16
      To reach a calendar-year total exceeding $10,000, with the
benefit of the $7,590 described above, more than $2,410 (99% of the
check amount) would be needed from another federal source for that
year.   No evidence fills this gap.    (For the reasons discussed
supra note 13, the LEH grant dated 1997 provides insufficient
evidence to fill that gap.)

                                  9
FY97155.17    Some underlying federal (NEH) support for DOA grant #

FY97155 is apparent from the evidence, but the evidence suggests

multiple sources of support.18    Even considering this evidence most

favorably to support the verdict, we find it insufficient to permit

an inference beyond a reasonable doubt of how much of the $2,437

check from the State was of federal origin.          Accordingly, the

evidence is insufficient to bring the total federal funds for 1997

to more than $10,000.

       For calendar year 1998, the Government suggests that a total

of $11,500 in federal funds was received by the City from the

following two documents in evidence:

             $2,900 enclosed as “regrant payment” for the 1998
             Festival per August 3, 1998, letter from LEH, re proposal
             #98-415-139 (ex. D-1344); and

             $8,600 check of December 21, 1998, from LEH (ex. D-1349).

Both these payments were part of the July 14, 1998, LEH grant #98-

415-139 agreement for $11,500 to the City for the 1998 Festival.19

  17
      The check references an “Office of Cultural Development Arts
Grant,” and invoice no. FY97155-2. Ex. D-1348. The first payment
on this grant was remitted to the City via an 11/13/96 check, and
so does not count for the 1997 calendar year.        See 11/13/96
Department of Treasury check for $7,313 referencing invoice no.
FY97155-1 (ex. D-1347 ); see also 7/2/96 and 8/2/96 letters
explaining and awarding the grant (ex. D-1339).
  18
     The grant agreement for DOA grant # FY97155 requires the
“statement ‘SUPPORTED BY A GRANT FROM THE [NEA], THE LOUISIANA
STATE ARTS COUNCIL, AND THE LOUISIANA [DOA], OFFICE OF CULTURAL
DEVELOPMENT, DEPARTMENT OF CULTURE, RECREATION AND TOURISM’ [to]
. . . appear in close proximity to the name of the grantee
organization in ALL [publicity].” Ex. D-1339. Additionally, Dr.
Luster testified that the DOA receives a portion of its operating
expense from NEA and a portion from the State. 11 R. 1565-66.
  19
      See ex. D-1344 (including LEH letter transmitting to Dr.
Luster $2,900 as “first installment payment for your 1998 regrant,”

                                   10
The Government conceded in brief that LEH receives funds from NEH

as well as from the State of Louisiana and corporate and individual

donors, effectively admitting that a LEH grant contains some

federal as well as some non-federal funds.

      To suggest that the foregoing receipts satisfy the statute,

the Government also argues that the federal organizations retain

control     over    “pass-through      funds,”          either    through      the    grant

agreements    (such        as   requiring    NEA       approval    for    a    regrant     to

programs around the state) or by statutory provisions requiring

accountability or adherence to certain criteria.                     Assuming without

deciding that the level of federal control means that the funds so

distributed retained their character as federal funds, we must

still find evidence in the record to support a jury finding that

over $10,000 per year of such pass-through funds had federal

origins.

      The Government provides not a single record reference to

suggest how much of the $11,500 was of federal origin.                            Federal

control cannot supply the missing element of a certain minimum

dollar amount.       It is not sufficient that the Louisiana State Arts

Council, LEH, or NELAC strives to comply with the requirements of

NEH   and   NEA     or     federal   law.        Nor    is     evidence   that       LEH   is

“affiliated        with”    NEH   probative       of     the    extent    of    financial

dependence.         We do not have to examine the level of federal

“strings attached” to these grants, because no threshold showing



payment request for $8,600 in 1998 out of total $11,500 LEH grant,
and LEH grant agreement of July 14, 1998 for $11,500).

                                            11
has been made that the minimum amount of federal funds was passed

through the state agency to the City.

                                      III.

     Our   extensive   review   of     the   record   reveals   a   dearth   of

evidence to support the essential element that the City received

more than $10,000 per year in federal funds.          To meet its burden of

presenting evidence from which a jury might properly find this

element proved beyond a reasonable doubt, the Government must

present more than a mere scintilla of evidence; it must produce

evidence which, if believed, affords a substantial basis in fact

from which the defendant's guilt can be inferred. United States v.

James, 510 F.2d 546, 552 (5th Cir.), cert. denied, 423 U.S. 855, 96

S. Ct. 105, 46 L. Ed. 2d 81 (1975).            Viewing the evidence in a

light   most   favorable   to   the    Government,    we   conclude   that   a

reasonably minded jury would necessarily have a reasonable doubt

that over $10,000 of federal funding was received by the City in

1997 and 1998 as alleged in the indictment.

     Accordingly, we vacate the judgment convicting Jackson and Dew

and remand the matter for entry of a judgment of acquittal.

VACATED; REMANDED.




                                       12